
	

114 S3091 IS: Enhancing and Modernizing Pathways to Opportunity through Work, Education, and Responsibility Act of 2016
U.S. Senate
2016-06-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 3091
		IN THE SENATE OF THE UNITED STATES
		
			June 23, 2016
			Mr. King (for himself, Ms. Ayotte, Mr. Brown, and Mrs. Capito) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To reauthorize the program of block grants to States for temporary assistance for needy families
			 through fiscal year 2021, and for other purposes.
	
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Enhancing and Modernizing Pathways to Opportunity through Work, Education, and Responsibility Act of 2016 or the EMPOWER Act of 2016.
 (b)Table of contentsThe table of contents of this Act is as follows:Sec. 1. Short title; table of contents. Sec. 2. References. Sec. 3. Extension of Program. Sec. 4. Amending the Purposes of TANF Program. Sec. 5. Eliminating the Marriage Penalty. Sec. 6. Individualized employment plans. Sec. 7. Strengthening work participation requirements. Sec. 8. Streamlining work participation activities. Sec. 9. Improving the accountability of TANF financial resources. Sec. 10. Strengthening Transparency of TANF Program Effectiveness and Outcomes. Sec. 11. Exclusion of education accounts from income and asset tests. Sec. 12. Exclusion of income and resources of child receiving supplemental security income payments from family income and asset tests. Sec. 13. Effective date.  2.ReferencesExcept as otherwise expressly provided, wherever in this Act an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of the Social Security Act.
		3.Extension of Program
 (a)Family assistance grantsSection 403(a)(1) (42 U.S.C. 603(a)(1)) is amended by striking fiscal year 2012 in each of subparagraphs (A) and (C) and inserting each of fiscal years 2017 through 2021. (b)Tribal grantsSection 412(a) (42 U.S.C. 612(a)) is amended in each of paragraphs (1)(A) and (2)(A) by striking fiscal year 2012 and inserting each of fiscal years 2017 through 2021.
 (c)Child care entitlementSection 418(a)(3) (42 U.S.C. 618(a)(3)) is amended by striking fiscal year 2012 and inserting each of fiscal years 2017 through 2021. 4.Amending the Purposes of TANF ProgramSection 401(a) (42 U.S.C. 601(a)) is amended—
 (1)by striking and at the end of paragraph (3); (2)by striking the period at the end of paragraph (4) and inserting a semicolon; and
 (3)by adding at the end the following:  (5)reduce child poverty, including the incidence of children living in families with incomes of less than 50 percent of the poverty line; and
 (6)encourage employment entry, retention, and advancement.. 5.Eliminating the Marriage Penalty (a)Elimination of separate and higher participation rate requirements for 2-Parent familiesSection 407 (42 U.S.C. 607) is amended—
 (1)in subsection (a)— (A)by striking all through A State the first place it appears and inserting the following:
						
 (a)Participation rate requirementsA State; and (B)by striking paragraph (2);
 (2)in subsection (b)— (A)in the subsection heading, by striking Rates and inserting Rate;
 (B)in paragraph (1)(A), by striking (a)(1) and inserting (a); (C)by striking paragraph (2) and redesignating paragraphs (3), (4), and (5) as paragraphs (2), (3), and (4), respectively;
 (D)in paragraph (3) (as so redesignated), by striking paragraphs (1)(B) and (2)(B) and inserting paragraph (1)(B); and (E)in paragraph (4) (as so redesignated), by striking rates and inserting rate; and
 (3)in subsection (c)— (A)in paragraph (1)—
 (i)by striking all through For purposes of subsection (b)(1)(B)(i) and inserting the following:  (1)General rulesFor purposes of subsection (b)(1)(B)(i); and
 (ii)by striking subparagraph (B); and (B)in paragraph (2)(D)—
 (i)by striking paragraphs (1)(B)(i) and (2)(B) of subsection (b) and inserting subsection (b)(1)(B)(i); and (ii)by striking in all families and in 2-parent families, respectively,.
 (b)Conforming amendmentThe paragraph heading for section 409(a)(3) (42 U.S.C. 609(a)(3)) is amended by striking Rates and inserting Rate. (c)Equitable access for 2-Parent familiesSection 402(a) (42 U.S.C. 602(a)) is amended by adding at the end the following:
				
 (8)Certification of equitable access to assistance for 2-parent familiesA certification by the chief executive officer of the State that, during the fiscal year— (A)2-parent households will be eligible for equitable access to assistance under the State program funded under this part;
 (B)eligibility for assistance will not be conditioned on deprivation of parental presence; and (C)no other additional eligibility requirements will be imposed on 2-parent households.
						The certification shall include a description of how the State will ensure the equitable access
			 described in subparagraph
			 (A)..
 (d)Failure To maintain equitable access for 2-Parent familiesSection 409(a) (42 U.S.C. 609(a)) is amended by adding at the end the following:  (17)Failure to maintain equitable access for 2-parent familiesIf the Secretary determines that a State has not complied with section 402(a)(8) during a fiscal year, the Secretary shall reduce the grant payable to the State under section 403(a)(1) for the immediately succeeding fiscal year by an amount equal to 2 percent of the State family assistance grant..
 6.Individualized employment plansSection 408(b) (42 U.S.C. 608(b)) is amended to read as follows:  (b)Individualized employment plans (1)AssessmentThe State agency responsible for administering a State program funded under this part or any other State program funded with qualified State expenditures (as defined in section 409(a)(7)(B)(i)) shall conduct a comprehensive assessment of the skills, prior work experience, barriers to employment, and employability of each recipient of assistance under the program who is an adult or a minor child head of household (and, at State option, any other adult who is a member of the household of such recipient).
 (2)Contents of planOn the basis of the assessment made under paragraph (1) with respect to an individual, the State agency, in consultation with the individual, shall develop an individualized employment plan which—
 (A)specifies the immediate needs of the individual; (B)describes the resources available to the individual to meet the immediate needs;
 (C)describes the assistance and services the State will provide to help the individual meet immediate needs;
 (D)sets forth an employment goal for the individual and a plan for moving the individual into employment that provides an opportunity for advancement and that, to the extent possible, reflects the preferences of the individual;
 (E)is designed to move the individual into employment or the education or job training required for employment;
 (F)describes any significant barriers to employment applicable to the individual, including any work-limiting disability that affects the individual's ability to comply with the requirements of section 407(c) (without regard to paragraph (2)(E) thereof), and sets forth a plan to address and accommodate such barriers;
 (G)sets forth the obligations of the individual, including specific benchmarks for success that will help the individual become and remain employed;
 (H)may direct the individual to undergo appropriate substance abuse or other treatment; (I)describes the services necessary for the individual to comply with the plan which the State will provide to the individual; and
 (J)specifies a timeline for meeting the benchmarks and goals outlined. (3)TimingThe State agency shall comply with paragraphs (1) and (2)—
 (A)not later than October 1, 2017, in the case of an individual who, as of October 1, 2016, was a recipient of assistance under a State program described in paragraph (1); and
 (B)within 60 days after the individual is determined to be eligible for assistance, in the case of any individual not described in subparagraph (A).
 (4)Periodic reviewThe State shall meet with each individual with respect to whom an individualized employment plan is required under this subsection, not less frequently than every 6 months as long as the individual is receiving assistance under the State program described in paragraph (1), to—
 (A)review the individualized employment plan developed for the individual; (B)discuss with the individual the progress made by the individual in meeting the benchmarks and goals specified in the plan; and
 (C)update the plan, as necessary, to reflect any changes in circumstances of the individual in the preceding 6 months.
 (5)Individual option to request modificationsIn addition to the review required under paragraph (4), at any time an individual with respect to whom an individualized employment plan is created under this subsection may request, and the State shall consider, a modification of any of the contents of such plan..
		7.Strengthening work participation requirements
			(a)Limitation on credit toward work participation requirement for caseload size and excess state
 spendingSection 407(b)(2)(A) (42 U.S.C. 607(b)(2)(A)), as amended by section 5, is amended— (1)by redesignating clauses (i) and (ii) as subclauses (I) and (II), respectively, and by moving such subclauses 2 ems to the right;
 (2)by striking clause (i) in subclause (II), as so redesignated, and inserting subclause (I); and (3)by striking for a fiscal year by the number of percentage points and inserting “for a fiscal year by the lesser of—
					
 (i)25 percentage points; or (ii)the number of percentage points.
 (b)Counting of work performed by individuals receiving atypical benefit paymentsSection 407(i)(1)(A) (42 U.S.C. 607(i)(1)(A)) is amended by adding at the end the following:  (iii)Recipients receiving work supplement paymentsNot later than September 30, 2018, the Secretary shall promulgate regulations to ensure that the participation rate of a State under this section is determined without regard to work engaged in by an individual who has been included in the State program funded under this part under State policies that include the individual solely to increase the participation rate. Such regulations shall include individuals receiving assistance under this part that has a legitimate work-supporting purpose in the calculation of the participation rate of the State and shall—
 (I)set forth the criteria for determining whether an individual has been included solely for such reason;
 (II)set a minimum monthly dollar amount (not less than an amount equivalent to $30 per family in fiscal year 2018) equal to or above which a work supplement payment will be treated as having a legitimate work-supporting purpose; and
 (III)permit a State to appeal an unfavorable determination if the State can demonstrate that its work supplement payments have a legitimate work supporting purpose.
						The
			 regulations required under this clause shall not be effective before
			 fiscal year 2019..
 (c)State option To include subsidized employmentSection 407(b) (42 U.S.C. 607(b)), as amended by section 5, is further amended by adding at the end the following:
				
 (5)State option to include subsidized employmentIf an individual who is not a recipient of assistance under the State program funded under this part (or any other State program funded with qualified State expenditures (as defined in section 409(a)(7)(B)(i))) participates in work activities as part of a State's subsidized employment program funded under section 403(b), the State may count the individual as a family that includes an adult or a minor child head of household who is engaged in work for the month for purposes of paragraph (1)(B)..
			(d)Redesign of penalty for failure To satisfy minimum participation rates
 Section 409(a)(3) (42 U.S.C. 609(a)(3)), as amended by this Act, is amended— (1)in subparagraph (A), by striking the Secretary shall reduce and all that follows and inserting then the applicable percentage which would otherwise apply with respect to the State for purposes of paragraph (7) for the fiscal year that succeeds the year in which the State receives notice of noncompliance with section 407(a) shall be increased by the penalty number of percentage points determined under subparagraph (B) with respect to the State for that succeeding fiscal year.; and
 (2)by striking subparagraph (B) and inserting the following:  (B)Penalty number of percentage pointsFor the purposes of subparagraph (A), the penalty number of percentage points determined under this subparagraph with respect to a State and a fiscal year is—
 (i)if the penalty was not imposed on the State under subparagraph (A) for the preceding fiscal year, 5 percentage points; or
 (ii)the lesser of— (I)the penalty number of percentage points determined under this subparagraph with respect to the State for the preceding fiscal year, plus 5 percentage points; or
 (II)the number of percentage points which, when added to the applicable percentage referred to in subparagraph (A), would result in the applicable percentage being 100 percent..
				(e)Rescission of penalties for failure To satisfy minimum participation rates
 Any penalties imposed with respect to a State’s failure to satisfy the minimum participation rates described in section 409(a)(3) of the Social Security Act (42 U.S.C. 609(a)(3)) for any of fiscal years 2007 through 2016 that remain in effect as of the date of enactment of this Act are rescinded, and no such penalty shall be imposed after the date of enactment of this Act for any such fiscal year.
			8.Streamlining work participation activities
			(a)Improving counting of hours of work participation
 (1)Elimination of distinction between core and non-core work activitiesSection 407(c)(1)(A) (42 U.S.C. 607(c)(1)(A)) is amended by striking , not fewer than 20 hours per week of which are attributable to an activity described in paragraph (1), (2), (3), (4), (5), (6), (7), (8), or (12) of subsection (d).
 (2)Allowing states to receive partial credit for partial engagementSection 407(c)(1) (42 U.S.C. 607(c)(1)), as amended by section 5, is amended— (A)by striking General rules—For purposes of and inserting “General rules.—
						
 (A)In generalFor purposes of ; and (B)by adding at the end the following:
						
 (B)Partial credit for families participating for less than the minimum hours requiredIf a family receiving assistance under this part, or any other State program funded with qualified State expenditures (as defined in section 409(a)(7)(B)(i)), includes an adult or minor child head of household receiving assistance who has participated in work activities for an average of 15 hours (or 10 hours, in the case of a single parent specified in paragraph (2)(B)) per week during a month, the family shall count as .5 of a family for purposes of calculating the number described in subsection (b)(1)(B)(i) for the month..
 (3)State option to request alternative work participation rate calculationSection 407(a) (42 U.S.C. 607(a)), as amended by section 5, is amended— (A)by striking requirements.—A State and inserting “requirements.—
						
 (1)In generalA State ; and (B)by adding at the end the following:
						
							(2)State option to request alternative work participation rate calculation
 (A)ApplicationA State may apply to the Secretary to apply subparagraph (C) with respect to the State. (B)Approval of applicationThe Secretary may approve the application if the State demonstrates to the Secretary (in accordance with such guidelines as the Secretary shall establish) that the State has systems and mechanisms in place to accurately record individual hours of participation in work activities that accurately reflect the number of hours of participation of the individuals required to participate in activities.
 (C)Alternative work participation rate calculationA State whose application under this paragraph is approved by the Secretary shall be considered to be in compliance with this subsection for a month in a fiscal year if the total number of hours during which the recipients of assistance under the State program funded under this part, or any other State program funded with qualified State expenditures (as defined in section 409(a)(7)(B)(i)), who are required to be participating in work activities during the month have participated in the activities, is not less than the percentage equal to the minimum participation rate in effect under paragraph (1) for the fiscal year, multiplied by the sum of—
 (i)30 times the number of the recipients who are so required to participate for an average of at least 30 hours per week in the month (as determined by the State); and
 (ii)20 times the number of the recipients who are so required to participate for an average of at least 20 hours per week in the month (as so determined)..
 (b)Modification to definition and applicability of vocational educationSection 407(d) (42 U.S.C. 607(d)) is amended by striking paragraph (8) and inserting the following:  (8)post-secondary, vocational, or career and technical education (not to exceed 36 months with respect to any individual);.
 (c)Modification to counting job search as workSection 407(c)(2)(A) (42 U.S.C. 607(c)(2)(A)) is amended to read as follows:  (A)Counting of job search as workParticipation of an individual in an activity described in subsection (d)(6) of a State program funded under this part or any other State program funded with qualified State expenditures (as defined in section 409(a)(7)(B)(i)) may count as all hours of participation in a work activity for a total of 3 months. Upon exhaustion of the 3 months, participation by the individual in such an activity shall count towards not more than half of the hours of participation in work activities by the individual..
			(d)Providing child care assistance to community service participant replaced by job readiness
			 assistance as separate work activity
 (1)In generalSection 407(d) (42 U.S.C. 607(d)) is amended by striking paragraph (12) and inserting the following:
					
 (12)job readiness assistance.. (2)Conforming amendmentSection 407(d)(6) (42 U.S.C. 607(d)(6)) is amended by striking and job readiness assistance.
 (e)Elimination of age cap on participation in secondary school attendanceSection 407(c)(2)(C) (42 U.S.C. 607(c)(2)(C)) is amended— (1)in the subparagraph heading, by striking Single teen head of household or married teen and inserting Individual; and
 (2)by striking who is married or a head of household and has not attained 20 years of age. (f)Elimination of limitation on number of persons who may be treated as engaged in work by reason of participation in educational activitiesSection 407(c)(2) (42 U.S.C. 607(c)(2)) is amended by striking subparagraph (D).
 (g)Modification to counting job readiness activities as workSection 407(c)(2) (42 U.S.C. 607(c)(2)), as amended by subsection (f), is amended by adding at the end the following:
				
 (D)Counting of job readiness activities as workAn individual shall be considered to be engaged in work by reason of participation in an activity described in subsection (d)(12) of a State program funded under this part or any other State program funded with qualified State expenditures (as defined in section 409(a)(7)(B)(i)) for not more than 6 months, unless the individual's individualized employment plan under section 408(b) specifies that continued participation in such an activity is necessary to help prepare the individual for, or support the individual in, employment..
 (h)Individuals with work-Limiting disabilitiesSection 407(c)(2) (42 U.S.C. 607(c)(2)), as amended by subsections (f) and (g), is amended by adding at the end the following:
				
 (E)Individuals with work-limiting disabilitiesAn individual whose individualized employment plan under section 408(b) details a work-limiting disability of the individual and includes specific benchmarks, goals, and services to accommodate such disability in moving the individual toward employment shall be considered to be engaged in work for a month in a fiscal year if the individual participates in work activities in accordance with such individualized employment plan for such month and is making appropriate progress toward the goals and benchmarks set forth in such plan..
			9.Improving the accountability of TANF financial resources
			(a)Prohibition on use of Federal TANF funds for families with income greater than 200 percent of the
			 poverty
 lineSection 404 (42 U.S.C. 604) is amended by adding at the end the following:  (l)Prohibition on use of federal TANF funds for families with income greater than 200 percent of the poverty lineA State shall not use a grant made under this part, or any other program funded with qualified State expenditures (as defined in section 409(a)(7)(B)(i)), to provide any assistance, benefit, or service to a family whose monthly income, for the month in which the family applied for the assistance, benefit, or service, exceeds 200 percent of the poverty line (as defined by the Office of Management and Budget, and revised annually in accordance with section 673(2) of the Omnibus Budget Reconciliation Act of 1981 (42 U.S.C. 9902(2)))..
			(b)Expenditures for certain families with income greater than 200 percent of the poverty line
			 disregarded in
 applying state spending requirementSection 409(a)(7)(B)(i) (42 U.S.C. 609(a)(7)(B)(i)) is amended by adding at the end the following:
				
					(VI)Exclusion of expenditures for certain families with income greater than 200 percent of the poverty
 lineSuch term does not include any amount expended to provide any assistance, benefit, or service to a family whose monthly income for the month in which the family applied for the assistance, benefit, or service exceeded 200 percent of the poverty line (as defined in the Office of Management and Budget, and revised annually in accordance with section 673(2) of the Omnibus Budget Reconciliation Act of 1981 (42 U.S.C. 9902(2))) in effect with respect to the month involved..
 (c)Minimum spending requirement on TANF core activitiesSection 404 (42 U.S.C. 604), as amended by subsection (a), is amended by adding at the end the following:
				
					(m)Minimum spending requirement on TANF core activities
 (1)In generalFor each fiscal year, a State to which a grant is made under this part shall expend not less than the applicable percentage of the total of the amounts paid to the State under this part and the State's qualified State expenditures (as defined in section 409(a)(7)(B)(i)) on core program activities.
						(2)Applicable percentage
 (A)In generalFor purposes of paragraph (1), the applicable percentage with respect to a State is the greater of— (i)the percentage of the total described in paragraph (1) which was expended on core program activities by the State in fiscal year 2016; or
 (ii)the annual minimum percentage. (B)Annual minimum percentageFor purposes of subparagraph (A), the annual minimum percentage is—
 (i)for fiscal year 2017, 25 percent; (ii)for fiscal year 2018, 35 percent;
 (iii)for fiscal year 2019, 45 percent; (iv)for fiscal year 2020, 55 percent; and
 (v)for fiscal years thereafter, 60 percent. (3)Amounts attributable to penalty for failure to satisfy minimum work participation ratesIf a State is required to increase its qualified State expenditures for a fiscal year to avoid the reduction under section 409(a)(7) by reason of section 409(a)(3)(A), the amount of any such increase which is attributable to the penalty under section 409(a)(3)(A) shall be expended on core program activities.
 (4)Core program activitiesFor purposes of this subsection, the term core program activities means any of the following with respect to eligible families:
 (A)Cash assistance to such families. (B)Work, education, and training activities, including transportation.
 (C)Child care assistance (including amounts transferred to the State's Child Care and Development Block Grant fund pursuant to subsection (d)(1)(B)).
							.
 (d)Penalty for failure To comply with requirement of minimum spending on core program activitiesSection 409(a) (42 U.S.C. 609(a)), as amended by section 5, is amended by adding at the end the following:
				
					(18)Penalty for failure to comply with requirement of minimum spending on core program activities
 (A)In generalIf, for any year beginning after the date that is 2 years after the date of enactment of this paragraph, the Secretary determines that a State has not complied with the minimum spending requirements applicable to such State under section 404(m), the Secretary shall reduce the grant payable to the State under section 403(a)(1) for the immediately succeeding fiscal year by an amount equal to 5 percent of the State family assistance grant.
 (B)Reduction of applicable penaltyThe Secretary may reduce the amount of the penalty required under subparagraph (A) based on the degree of noncompliance of the State with the requirements of section 404(m)..
 (e)Exclusion of third party contributions in determining State spendingSection 409(a)(7)(B)(i) (42 U.S.C. 609(a)(7)(B)(i)), as amended by subsection (b), is amended by adding at the end the following:
				
 (VII)Exclusion of third party contributionsSuch term shall not include— (aa)for fiscal year 2017, the amount (if any) by which—
 (AA)the value of all expenditures for benefits or services including cash donations and in-kind contributions provided by a source other than the State or a local government during the fiscal year; exceeds
 (BB)the value of all such expenditures for benefits or services including cash donations and in-kind contributions claimed by the State as qualified State expenditures for fiscal year 2016;
 (bb)for fiscal year 2018, the amount (if any) by which— (AA)the value referred to in item (aa)(AA); exceeds
 (BB)50 percent of the value referred to in item (aa)(BB); and (cc)for any fiscal year after 2018, the value referred to in item (aa)(AA)..
			10.Strengthening Transparency of TANF Program Effectiveness and Outcomes
 (a)In generalSubsection (c) of section 411 (42 U.S.C. 611) is amended to read as follows:  (c)Strengthening transparency on TANF effectiveness and outcomes (1)In generalEach State, in consultation with the Secretary, shall establish robust indicators and targets for performance in relation to such indicators, to track the effectiveness of the State program funded under this part and any other State program funded with qualified State expenditures (as defined in section 409(a)(7)(B)(i)). Such performance targets shall apply to fiscal years 2019 and beyond.
 (2)IndicatorsEach State shall consult with the Secretary to determine a robust set of indicators related to the State’s success in meeting the purposes of the program under this part. Such indicators shall include, at a minimum, the following:
 (A)The percentage of former adult recipients of assistance under the State program funded under this part or any other State program funded with qualified State expenditures (as defined in section 409(a)(7)(B)(i)) who ceased receiving assistance during the fiscal year and who, while such recipients, were work-eligible individuals, and are employed during—
 (i)the 2nd quarter after exiting from the program; and (ii)the 4th quarter after exiting the program.
 (B)The median earnings of such former recipients of assistance during— (i)the 2nd quarter after exiting from the program; and
 (ii)the 4th quarter after exiting from the program. (C)The percentage of former adult recipients described in subparagraph (A)(i) who are also described in subparagraph (A)(ii).
 (D)The average number of families with children in the State on a monthly basis who received cash assistance funded under this part or by qualified State expenditures (as defined in section 409(a)(7)(B)(i)) during the fiscal year, expressed both—
 (i)as a percentage of all of the families in the State whose income is less than the poverty line (as defined by the Office of Management and Budget and revised annually in accordance with section 673(2) of the Omnibus Budget Reconciliation Act of 1981 (42 U.S.C. 9902(2))) for months during the same fiscal year; and
 (ii)as a percentage of all of the families in the State whose income is less than 50 percent of such poverty line for months during the same fiscal year.
 (E)The percentage of children in the State living in families whose income is less than 50 percent of the Federal poverty line.
 (F)The percentage of children in the State living in families that experienced food insecurity (as defined by the Secretary of Agriculture) at any time during the fiscal year.
 (3)Additional indicatorsNothing in this subsection shall be construed as limiting a State, in consultation with the Secretary, from establishing additional indicators and performance targets in relationship to such indicators for purposes of measuring the effectiveness of the State program funded under this part and any other State program funded with qualified State expenditures (as defined in section 409(a)(7)(B)(i)). The State shall consult and reach agreement with the Secretary on any such additional indicators that the State plans to track and report in accordance with paragraph (4)(B).
						(4)Timeline for establishing performance targets for each indicator
 (A)Baseline yearFor purposes of establishing performance targets under this subsection, the State shall use fiscal year 2018 as the baseline year from which to compare performance.
 (B)Fiscal years 2019 and beyondThe State shall reach agreement with the Secretary in fiscal year 2017 on the performance targets for each of the indicators described in paragraphs (2) and (3), for each of fiscal years 2019, 2020, and 2021. In establishing such targets, the State and the Secretary shall—
 (i)take into account a comparison with the targets established for other States; (ii)ensure that the targets reflect differences among States in actual economic conditions, including—
 (I)unemployment rates and job losses or gains in particular industries; and (II)characteristics of recipients of assistance, including prior work history, educational or skills attainment, and other factors that may present barriers to employment; and
 (iii)ensure that the targets promote continuous improvement by the State. (5)Report on state performance (A)In generalNot later than October 1, 2018, the Secretary shall develop a template which each State shall use to report annually on outcomes achieved under the State program funded under this part.
 (B)ContentsEach such report shall include— (i)the number of individuals who exited the program during the year and their reasons for doing so;
 (ii)the characteristics of the individuals who exited the program during the year, including information about the length of time the individual received assistance under the program, the educational level of the individual, and the work earnings of the individual in the 4 fiscal quarters preceding the individual's exit; and
 (iii)information specifying the levels of performance achieved on each of the indicators described in paragraphs (2) and (3).
 (C)PublicationNot later than September 30 of fiscal year 2019 and each succeeding fiscal year, the Secretary shall make available electronically to the public each report submitted under this subparagraph during the fiscal year..
 11.Exclusion of education accounts from income and asset testsSection 408(a) is amended by adding at the end the following:  (13)Exclusion of education accounts from income and asset testsIn determining eligibility for assistance under this part or any other State program funded with qualified State expenditures (as defined in section 409(a)(7)(B)(i)), a State to which a grant is made under section 403 shall exclude from financial resources the value of any funds in a qualified tuition program described in section 529 of the Internal Revenue Code of 1986 or in a Coverdell education savings account under section 530 of such Code..
		12.Exclusion of income and resources of child receiving supplemental security income payments from
 family income and asset testsSection 408(a), as amended by section 5 and section 11, is amended by adding at the end the following:
			
				(14)Exclusion of income and resources of child receiving supplemental security income payments from
 family income and asset testsIn determining eligibility for assistance under this part or any other State program funded with qualified State expenditures (as defined in section 409(a)(7)(B)(i)), a State to which a grant is made under section 403 shall exclude from income and assets any income or resources of a dependent child who is a recipient of supplemental security income benefits under title XVI..
		13.Effective date
 (a)In generalExcept as provided in subsection (b), this Act and the amendments made by this Act shall take effect on October 1, 2016.
 (b)State option To accelerate the effective date of the amendments related to work requirementsA State may elect to have the amendments made by section 8 take effect with the State on such earlier date as the State may elect that occurs on or after the date of enactment of this Act.
